DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/06/2021.
Claims 1-2 and 4-25 remain pending in the application with claims 1-2, 4-5 and 21-23 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 10, 12-14, 16 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Astier et al. (US 2017/0318966) with further evidence provided by Martin et al. (US 2004/0038260).
Addressing claim 6, Astier discloses a current measuring method, comprising the steps of:
	wetting a wall surface of a nanopore 108 provided in a thin film (306 or 310, fig. 5) with a first solution being a solution containing an ion of a group II element or an acidic solution 
First reason is disclosed in paragraph [0032] where the device, including the nanopore 108, is soaked in an acidic solution.
The second reason is disclosed in paragraphs [0038-0040] where the device is wetted with a buffered salt solution having a pH of approximately 3, which is an acidic solution.
the thin film including a material containing Si (SiO2, [0025]); and
	applying a voltage between a first electrode 201 provided in the first tank (112+120) (figs. 1) and a second electrode 203 provided in the second tank (116+122) to measure an ion current flowing through the nanopore (fig. 2, [0034-0035 and 0037-0040]).
Astier discloses the nanopore formed in the same SiO2 material as that of present application as well as the device, including the nanopore, is wetted with the acidic solution similarly to that of present application.  However, Astier does not explicitly disclose the step of wetting the wall surface of the nanopore results in the formation of an ion adsorption preventing structure to which a second ion adsorbs to inhibit adsorption of first ions contained in a solution filling a first tank and/or a second tank.  Based on the following evidence, it is believed that the wetting step disclosed by Astier results the formation of a structure on the wall surface of the nanopore that is the structural analogous to the claimed ion adsorption preventing structure.  Martin discloses for silicon dioxide material, similarly to that of Astier, under acidic solution a structure (the structure formed by the –OH functional groups) is formed on the wall surface of the SiO2 material.  It is believed that the surface structure disclosed by Martin, which exists in the device of Astier, is the structural analogous to the claimed ion adsorption preventing structure to which a second ion (H+) adsorbs to inhibit adsorption of first ions contained in a solution filing a first 

Addressing claim 10, Astier discloses in paragraph [0040] the wetting solution includes CaCl2.

Addressing claim 12, Astier discloses introducing a second solution (the buffer salt solution) containing an ion of a group I element (KCl) into the tank filled with the first solution before measuring the ion current (paragraph [0037] discloses introducing a solution having a second pH, such as potassium chloride) into the tank filled with the first solution to check whether the current increases and stabilizes during the time period before the step of measuring the current associated with the translocation of the DNA molecule that corresponds to the claimed the step measuring the ion current.

Addressing claim 13, paragraphs [0037-0038] of Astier implicitly discloses the step of applying a voltage between the first and the second electrode before introducing the second solution because Astier discloses “if the current has not increased”, which implies that a voltage has been applied to the first and second electrodes, another solution, or the claimed second solution, is introduced, which implies that the application voltage occurs before the introduction of the second solution.

Addressing claim 14, fig. 2 shows the electrode 201 is positively biased and the electrode 203 is negatively biased; therefore, Astier implicitly discloses that a direction of the voltage that is applied between the first and second electrodes before introducing the second solution, to check whether the current increases and the stability of the nanopore, corresponds to a direction of the voltage that is applied between the first and second electrodes to measure current flowing through the nanopore due to the translocation of the DNA molecule.

Addressing claim 16, in paragraph [0038], Astier discloses both the first and second cavities are filled with the first acidic solution and paragraphs [0043-0044] disclose both the first and second cavities are filled with the third solution containing KCl.  In all, Astier discloses the first cavity is filled with the first acidic solution and the second cavity is filled with the third solution containing KCl as claimed since the claimed does not specify the order or the time in which the first and second tanks are filled with the claimed first and third solutions.  In other words, even though Astier discloses the first and second cavities are filled with the claimed solution at different time; however, the disclosure of Astier still meets the limitation of claim 16 as currently written.

Addressing claim 24, paragraph [0021] of Astier discloses the diameter of the nanopore is between 5-60 nm that falls within the claimed range and the thickness of the silicon dioxide membrane, which is analogous to the length of the nanopore, is between 25-70 nm that falls within the claimed range.

Addressing claim 25, Astier discloses wherein the applying the voltage to measure the ion current includes introducing a biopolymer as an examinee (introducing the DNA analyte, [0034-0035] into the first tank or the second tank [0034]; and measuring a variation in ion current when the biopolymer passes through the nanopore [0034-0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al. (US 2017/0318966) in view of Kwok et al. (US 2015/0108008).
Addressing claim 7, Astier is silent regarding the nanopore is opened through breakdown of the thin film by applying a voltage between the first electrode and the second electrode.

Kwok discloses the step of forming the nanopore where the nanopore is opened through breakdown in the thin film by applying a voltage between the first electrode and the second electrode (fig. 4D and [0030]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Astier with the step of breaking down the thin film to form the nanopore by applying a voltage between the first and second electrodes as disclosed by Kwok in order to fine tuning the size of the nanopore (Kwok, [0030]) as well as improving the mass production application of the nanopore forming process (Kwok, [0003]).

Addressing claim 8, Kwok discloses in fig. 4D and paragraphs [0030-0039] disclose the reservoirs are filled with acidic solution for creating, or opening nanopore, and widening of the nanopore that meets the limitation of current claim for the acidic solution disclosed by Kwok is analogous to the first acidic solution disclosed by Astier.

Addressing claim 9, figs. 4A-4D of Kwok disclose the electrodes are positive and negative electrodes; therefore, the resulting current from the application of voltage between the electrodes has rectified direction as indicated by the disclosure in paragraph [0039].  Therefore, the direction of the voltage that is applied between the electrodes to open the nanopore by breakdown the thin film corresponds to the direction of the voltage that is applied between the first electrode and the second electrode to measure the flowing through the nanopore (the first and second scenarios, as discussed in the rejection of claim 6 above, meet the limitation of current claim).

Addressing claim 18, the modified method of Astier in view of Kwok meets the claimed limitation for the following reasons:
	wherein the nanopore is opened through breakdown of the thin film by applying a voltage between the first electrode and the second electrode (please see the rejection of claim 7 above), and
	wherein, when the nanopore is opened, at least one of the first tank and the second tank is filled with an acidic as the first solution (Kwok, [0039]),
	the method further comprising introducing a second solution into the solution tank containing the first solution before measuring the ion current (Astier discloses in paragraph [0037] the step of introducing a second solution having a second pH to the tank containing the first solution to check for the stability of the nanopore before the step of measuring the ion current associated with the translocation of the DNA molecule), the second solution having a lower [H+] concentration than the first solution (higher pH, [0037]) and containing an ion of a group I element (potassium chloride, [0037]).

Addressing claims 19-20, paragraphs [0032 and 0038] disclose the pH of the first acidic solution is between 3 and 6, which includes the claimed hydrogen concentration of the first solution.  Paragraph [0037] discloses the pH of the second solution between 6-11, which includes the claimed hydrogen concentration of the second solution.

Claims 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al. (US 2017/0318966).
Addressing claims 11, 15 and 17, Astier discloses the in paragraph [0040] the first solution includes group II element whose concentration is varied to accommodate a particular type of analyte or molecule.  Astier also discloses the solution includes Cs [0040].  Astier further discloses the buffered salt concentration includes 1M [0037-0043].  Therefore, the claimed concentration of the group II element would have been obvious to one of ordinary skill in the art based on the teaching of Astier through routine experimentation to optimize the wetting process of the nanopore.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-20 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/13/2022